Per Curiam.

An official referee has reported that the respondent is guilty of professional misconduct as charged in the petition filed by the Association of the Bar of the City of New York. The latter has moved to confirm the report of the official referee.
The owners of two pieces of real property retained the ■ respondent “ to prosecute and adjust claims ” against “ The City of New York, George H. Flinn Corporation, and other persons ” for damage to the property due to “ subway construction ” work in Brooklyn, N. Y. After the City of New York refused to settle the claims,, the respondent neglected to institute any action against the city prior to the time the *426statute of limitations became operative. He, thereafter, repeatedly misrepresented to his’ clients that the cases were on the calendar and would soon be reached for trial.
On the hearings before the official referee the respondent testified he did not commence actions against the City of New York because the property ivas not damaged and the claims “ were fraudulent ”. He later stated he was awaiting the outcome of similar suits instituted by him on behalf of other property owners.
The official referee rejected, the attempted explanation offered by the respondent. His report contains the following: “ It is impossible to believe that the respondent delayed these actions because he believed their claims to be fraudulent in the face of testimony that in one case he prepared a complaint claiming damages as reported by the engineer, and in both cases misrepresented over and over again that the cases were upon the calendar and would soon be reached for trial. * * *
“ It has been established both by documentary and credible oral testimony that he has been guilty of gross and inexcusable neglect in failing to commence and prosecute the claims for which he had been retained, and that he made misrepresentations to his clients with respect to the commencement and the status and progress of the actions.”.
The report of the official referee is fully sustained by the record.
The respondent, because of his gross and inexcusable neglect of his clients’ interests, and his deliberate misrepresentation concerning the status and progress of their actions, should be suspended from the practice of the law for a period of six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
G-lennon, Dore, Callahan and Pecic, JJ., concur.
Respondent suspended for six months.